People v Firenshteyn (2017 NY Slip Op 06290)





People v Firenshteyn


2017 NY Slip Op 06290


Decided on August 23, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
LEONARD B. AUSTIN
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY, JJ.


2015-09598
 (Ind. No. 4653/14)

[*1]The People of the State of New York, respondent, 
vViktor Firenshteyn, appellant.


Lynn W. L. Fahey, New York, NY (Tammy E. Linn of counsel), for appellant.
Eric Gonzalez, Acting District Attorney, Brooklyn, NY (Leonard Joblove and Joyce Slevin of counsel; Johanna Carmona on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Murphy, J.), imposed September 15, 2015, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
Inasmuch as the record does not demonstrate that the defendant's purported waiver of his right to appeal was made knowingly, voluntarily, and intelligently, the purported waiver of his right to appeal is not enforceable (see People v Bradshaw, 18 NY3d 257, 267; People v Lopez, 6 NY3d 248, 257; People v Brown, 122 AD3d 133, 145). Thus, review of the defendant's excessive sentence claim is not precluded. However, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., AUSTIN, ROMAN, HINDS-RADIX and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court